DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 02/25/2021.  Claim 1 has been amended. Claims 2-3, 10-12, 16-17, 19-21 and 24 are cancelled. Claims 25-31 have been newly added. Claims 1, 4-9, 13-15, 18, 22-23 and 25-31 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Geaghan has been used for new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 14, 18, 23, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2004/0041798, hereinafter “Kim”) in view of Zhang et al. (US. Pub. No. 2009/0183929, hereinafter “Zhang”), further in view of Dieulesaint et al. (US. Patent No. 4,272,676), further in view of Geaghan et al. (US. Pub. No. 2013/0153787, hereinafter “Geaghan”).
claims 1 and 25, (Currently Amended) Kim discloses an system [figure 23, mobile phone equipped with pointing device], associated with its method, comprising: 
a device [figure 23, stylus “470”] including:
a hand-held housing [figure 15, housing of stylus] including a tip [figure 2, writing end];
an optical device [figures 2 and 16, optical device “400” and “420”] including a first lens [figures 2 and 16, lens “404” and “414”] and an image sensor [figures 2 and 16, optical image sensor “405” and “410”]; and
one or more processors [figure 18, CPU “451”, paragraph 125] adapted to perform a method comprising:
detecting, a location of the tip with respect to a first point of a surface [paragraph 117, the image scan unit “400” scans the image of surface “403” and then converted into an electrical signal];
detecting, via the image sensor, an image of the surface at the first point [abstract, the optical image sensor detects the movement of the stylus using an image…]; and
determining, based on the detected location of the tip and the detected image of the surface at the first point, an input command provided by a user [paragraphs 117-118 and 120, the image scan unit “400” scans the image of surface “403” and then converted into an electrical signal, the electrical signal is further processed into input analog image signal then into digital code, a Digital Signal Processing function provided in the sensor, and outputs the scan direction and speed…and provide a navigation function…, paragraph 124, handwriting is recognized, thus providing a search function, a memo function, and a drawing function].
Kim does not disclose a cover lens positioned over the first lens, wherein the cover lens is located at a distal end of the tip; and

detecting, via the IMU, a location of the tip with respect to a first point of a surface external to the device;
wherein: 
the cover lens is configured to maintain, during a motion of the tip, a first distance between a surface and the image sensor; and
the image sensor detects the image of the surface through the first lens and the cover lens.
In the same endeavored field, Zhang teaches a hand-held housing [figure 7, “103”] including a camera system [figure 7, camera “117”] and an inertial measurement unit (IMU) [figure 2, inertial measurement unit IMU “51”]; and detecting, via the IMU, a location of the tip with respect to a first point of a surface external to the device [figures 2 and 6, location of the tip “45” with respect to a first contact point of the writing surface “47” external to the device, paragraphs 49, trigger the IMU “51” to initiate the motion detection procedures, paragraphs 52-53, using IMU “51” with MEMS motion sensors for hand movement tracking].
Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the hand-held housing to include an inertial measurement unit (IMU); and detect, via the IMU, a location of the tip with respect to a first point of a surface external to the device, as taught by Zhang, since it is a use of known technique by using an IMU to improve similar hand-held pen device in the same way as to detect the position of the hand-held pen device.
Kim, as modified by Zhang, does not disclose a cover lens positioned over the first lens, wherein the cover lens is located at a distal end of the tip; and
wherein: 

the image sensor detects the image of the surface through the first lens and the cover lens.
Dieulesaint teaches a hand-held housing [figure 4, hand-held housing of a light pen, abstract] comprising 
an optical device including a first lens [figure 4, collecting lens “28”] and an image sensor [figure 4, photodetector “24”];
a cover lens [figure 4, cover lens “22” positioned over the first lens “28”] positioned over the first lens, wherein the cover lens is located at a distal end of the tip [figure 4, cover lens “22” is located at a distal end of the tip]; and
wherein: 
the cover lens is configured to maintain, during a motion of the tip, a first distance between a surface and the image sensor [figure 4, the cover lens “22” is configured to maintain, during a motion of the tip, a first distance between a surface “P” and the image sensor “24”]; and
a sensor detects a signal through the first lens and the cover lens [figure 4, photoelectric transducer “24” detects reflection signals through first lens “28” and cover lens “22”].
Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the hand-held housing to use a cover lens positioned over the first lens, wherein the cover lens is located at a distal end of the tip; and wherein: the cover lens is configured to maintain, during a motion of the tip, a first distance between a surface and the image sensor, and a sensor detects a signal through the first lens and the cover lens, as taught by Dieulesaint, in order to perform the function of the light pen of point detection (Dieulesaint, abstract).

Geaghan teaches a system comprising an image sensor [figure 3A, image sensor “45”], wherein the image sensor detects an image of a surface [figure 1D, detect an image of a surface of “115”] through a first lens and a cover filter [figure 3A, through first lens “48” and cover filter “43”].
Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the system to have the image sensor to detect an image of a surface through a first lens and a cover filter, as taught by Geaghan, in order to determine the position of the stylus relative to the substrate (Geaghan, abstract).
As to claims 8 and 30, (Previously Presented) Kim, as modified by Zhang, Dieulesaint and Geaghan, discloses the system of claim 1, associated with its method, wherein determining the input command comprises predicting that the hand-held housing is in a writing position [Kim, figures 19-24, determine the input command comprises predicting the hand-held housing in a writing position, paragraph 14, “a writing tool”].
As to claim 14,    (Previously Presented) Kim, as modified by Zhang, Dieulesaint and Geaghan, discloses the system of claim 1, wherein the first distance approximately equals a focal length of the first lens [Kim, paragraph 62].
As to claim 18,    (Previously Presented) Kim, as modified by Zhang, Dieulesaint and Geaghan, discloses the system of claim 1, wherein the cover lens is spherical in shape [Dieulesaint, figure 4, the cover lens “22” is spherical in shape]. In addition the same rationale is used as in rejection for claim 1.
claim 23,    (Previously Presented) Kim, as modified by Zhang, Dieulesaint and Geaghan, discloses the system of claim 1, wherein the image of the surface at the first point of a surface external to the device corresponds to a location of the tip on the surface [Kim, figure 16, the first point of the surface external to the device corresponds to the location of the tip].
Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang, further in view of Dieulesaint, further in view of Geaghan, as applied to claims 1 and 25 above, further in view of Furuki et al. (US. Pub. No. 2008/0066973, hereinafter “Furuki”).
As to claims 4 and 26, (Previously Presented) Kim, as modified by Zhang, Dieulesaint and Geaghan, discloses the system of claim 1, associated with its method.
Kim, as modified by Zhang, Dieulesaint and Geaghan, does not disclose wherein the device further includes a force monitor adapted to monitor a force applied to the tip, and the input command is determined further based on the force. 
Furuki teaches a stylus device [figure 3, “600”] further includes a force monitor [figure 3, the writing pressure detector “62”] adapted to monitor a force applied to a tip, and an input command is determined further based on the force [paragraph 46].
Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified stylus device to include a force monitor adapted to monitor a force applied to a tip, and an input command is determined further based on the force, as taught by Furuki, since it is a use of known technique by using a force monitor adapted to monitor a force applied to a tip to improve similar hand-held pen device in the same way as to determine an input command based on the force.
Claims 5, 6, 9, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang, further in view of Dieulesaint, further in view of Geaghan, as applied to claims 1 and 25 above, in view of Chi et al. (US. Pub. No. 2004/0032392, hereinafter "Chi”).
As to claims 5 and 27, (Previously Presented) Kim, as modified by Zhang, Dieulesaint and Geaghan, discloses the system of claim 1, associated with its method.
Kim, as modified by Zhang, Dieulesaint and Geaghan, does not disclose the input command comprises changing an operating mode from a mouse mode to a wand mode. 
Chi teaches an input command comprises changing an operation mode from a mouse mode to a wand mode [abstract, “mode of mouse” and “mode of remote controller”, respectively].
Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the change of the interface mode between the mode of mouse and the mode of remote controller, as taught by Chi, in order to provide a mouse pen device having remote-control function in addition to the manipulation function of a mouse (Chi, paragraph 5).
As to claims 6 and 28, (Previously Presented) Kim, as modified by Zhang, Dieulesaint and Geaghan, discloses system of claim 1.
Kim, as modified by Zhang, Dieulesaint and Geaghan, does not disclose the input command comprises changing an operating mode from a pen mode to a wand mode. 
Chi teaches an input command comprises changing an operating mode from a pen mode to a wand mode [paragraph 208, “a remote controller” and “a mouse pen mode”].
Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the change of the interface mode between the mode of mouse pen and the mode of remote controller, as taught by Chi, in order to provide a mouse pen device 
As to claim 9, (Previously Presented) Kim, as modified by Zhang, Dieulesaint and Geaghan, discloses the system of claim 1.
Kim, as modified by Zhang, Dieulesaint and Geaghan, does not disclose determining the input command comprises predicting that the hand-held housing is in a wand position.
Chi teaches to determine an input command comprises predicting that a hand-held housing in in a wand position [abstract, an operational mode of remote controller is achieved when the mouse pen stands off the desk in use].
Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the change of the interface mode to a wand mode instead of emitting predetermined light, as taught by Chi, in order to provide a stylus device with remote-control function as well as the function of a mouse (Chi, paragraph 1).
Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang, further in view of Dieulesaint, further in view of Geaghan, as applied to claims 1 and 25 above, further in view of Anderson et al. (US. Pub. No. 2007/0004451, hereinafter "Anderson”).
As to claims 7 and 29, (Previously Presented) Kim, as modified by Zhang, Dieulesaint and Geaghan, discloses the system of claim 1, associated with its method.
Kim, as modified by Zhang, Dieulesaint and Geaghan, does not disclose determining the input command comprises comparing the detected location to one of a plurality of predetermined position thresholds. 

Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the predetermined angle when deciding the change of the interface mode of Furuki to be one of a plurality of predetermined position thresholds, as taught by Anderson, since it is a use of known technique to improve the hand-held device in the same way as to change the operational mode.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang, further in view of Dieulesaint, further in view of Geaghan, as applied to claim 1 above, further in view of Keffert et al. (US. Patent No. 5,281,819, hereinafter “Keffert”).
As to claim 13,    (Previously Presented) Kim, as modified by Zhang, Dieulesaint and Geaghan, discloses the system of claim 1.
Kim, as modified by Zhang, Dieulesaint and Geaghan, does not disclose wherein the first lens comprises a ball lens.
Keffert teaches an optical device including a first lens [figure 5, ball lens “202”] and a light sensor [figure 5, detector “109”], wherein the first lens of an optical device comprises a ball lens [figure 5, ball lens “202” is used to direct light towards detector “109”].
Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the optical device of Kim to use a ball lens, as taught by Keffert, since it is a simple substitution of one known lens for another to obtain predictable results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang, further in view of Dieulesaint, further in view of Geaghan, as applied to claim 1 above, further in view of Robrecht et al. (US. Pub. No. 2005/0146517, hereinafter “Robrecht”).
As to claim 15,    (Previously Presented) Kim, as modified by Zhang, Dieulesaint and Geaghan, discloses the system of claim 1.
Kim, as modified by Zhang, Dieulesaint and Geaghan, does not disclose the wherein the cover lens is a domed lens.
Robrecht teaches a stylus wherein a cover lens is a domed cover lens [figure 1, domed lenses “15” per paragraph 23].
Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the optical device of Kim to use a domed cover lens, as taught by Robrecht, since it is a simple substitution of one known lens for another to obtain predictable results.
Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang, further in view of Dieulesaint, further in view of Geaghan, as applied to claims 1 and 25 above, further in view of Owada et al. (US. Pub. No. 2004/0027312, hereinafter “Owada”).
As to claims 22 and 31,    (Previously Presented) Kim, as modified by Zhang, Dieulesaint and Geaghan, discloses the system of claim 1, associated with its method. 
Kim, as modified by Zhang, Dieulesaint and Geaghan, does not disclose wherein the system further comprises a wearable head device, the wearable head device is configured to execute a software application, and the one or more processors are further adapted to present the input command as input to the software application.

Therefore, one of ordinary skill in the art before the effective filing date would have been motivated to have modified the system of Kim to comprise a wearable head device configured to execute a software application, and adapted to present an input command as input to the software application, as taught by Owada, in order to let the user view the displayed image with high-definition (Owada, paragraph 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NAN-YING YANG/Primary Examiner, Art Unit 2622